UNITED STATES DISTRICT COURT

 

 

SOUTHERN DISTRICT OF NEW YORK USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
TYRELL AVERHART, DOC #:
DATE FILED: 6/21/2021
Plaintiff,
— against — 21 Civ. 383 (NSR)

ANTHONY J. ANNUCCTI, Acting Commissioner of PRELIMINARY

the New York State Department of Corrections and INJUNCTION ORDER
Community Supervision; Bureau Chief MARK
PARKER; Senior Parole Officer CLARENCE R.
NEELY;: and Parole Officer LINDSY OSOUNA,

Defendants.

 

 

Having reviewed the papers supporting Plaintiff's Motion for Preliminary Injunction and
the papers filed in opposition, and having considered the arguments made at a hearing on the
motion on March 25, 2021, the Court GRANTS in part and DENIES in part Plaintiff's motion
for the reasons stated in the Court’s Opinion and Order (ECF No. 55).

The Court GRANTS Plaintiffs motion to the extent it seeks to:

1. enjoin Defendants from enforcing a condition of release barring him from any
contact with his daughter, J.C.;

2. enjoin Defendants from enforcing a condition of release requiring supervised
visitation with J.C. but only to the extent such a condition is based upon a
constitutionally deficient investigation; and

3. order Defendants to conduct a new investigation into Plaintiff's parental contact
request such that Defendants may thereafter require supervised visitation, opt for
a lesser restriction, or impose no restriction based on their findings. Defendants
shall, at a minimum, conduct an investigation that:

a. identifies whether Plaintiff's unsupervised contact with J.C. presents an
unreasonable risk of harm or danger to the health or safety of J.C. pursuant
to the process in Sections V and VI of the DOCCS Parental Protocol
Directive (No. 9601) (“Protocol”);
b. identifies, if DOCCS finds such a risk of harm or danger, the least
restrictive conditions that are reasonably necessary for Plaintiff to properly
exercise his parental rights while protecting J.C. pursuant to the process in
Sections V and VI of the Protocol;

c. is completed no later than July 21, 2021 (30 days from the date this Order
is executed); and

d. renders a written decision to be provided to Plaintiff's counsel no later than
July 31, 2021 (40 days from the date this Order is executed) that provides
DOCCS’s determination and the reasons in support, except where
otherwise permitted pursuant to Section VII of the Protocol.

The Court DENIES Plaintiff's motion to the extent it seeks to:

1. enjoin Defendants from enforcing a condition of supervised visitation at this time;
and
2. obtain immediate release from incarceration.

Though not a part of the preliminary injunction record, counsel represents that Plaintiff
was released to supervision of parole on or around June 2, 2021.
This preliminary injunction is to take effect IMMEDIATELY and shall remain in effect

pending trial in this action or further order of this Court.

DATED: June 2! , 2021 SO ORDERED:
White Plains, New York

 

NELSON S. ROMAN
United States District Judge
